Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 05/04/2022.
In accordance with Applicant’s amendment, claims 1, 9, and 16 are amended.  Claims 1-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
With the exception of argument addressed below, Applicant’s arguments with respect to the §101 and §103 rejections are primarily raised in support of the amendments to independent claims 1/9/16, which are believed to be fully addressed via the updated §101 and §103 rejections set forth in the instant office action.
Applicant argues that Roy should be disqualified as prior art under 35 U.S.C. §103 because “Roy and the present application were both assigned to Dell Products L.P. at the time of the filing of the present application” (Remarks at pg. 7).  Applicant’s argument has been considered, but is misplaced because it fails to consider that Roy’s publication date of 04/13/2017 is more than one year prior to the effective filing date of the instant application of 02/07/2019, rendering the Exceptions under 35 USC §102 as inapplicable to disqualify a reference cited as prior art in a §102/§103 rejection since the exceptions are not applicable to a reference having a publication date more than one year prior to the effective filing date of the application to which the reference is applied.

    PNG
    media_image1.png
    403
    699
    media_image1.png
    Greyscale

In particular, the Roy reference was published more than one year before the effective filing date of the instant application, and therefore could only be disqualified under the 35 USC §102(b)(1) exception if Roy’s publication was made 1 year or less than the effective fling date of the instant application.  This exception is therefore not applicable since, as noted above, Roy’s publication data is more than one year prior to the filing date of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8), system (claims 9-15), and non-transitory computer-readable storage medium (claims 16-20) are directed to potentially eligible categories of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions or managing personal interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 of Spec.) as well as “Mental Processes” because the claims recite steps that could be performed in the human mind (e.g., observation, evaluation, judgment, or opinion) or with the aid of pen and paper.  The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are presented in plain text:
monitoring by a web crawler of a language propagator module, consumption of information as to a particular product specific to a region, country and/or language, wherein the information includes files and documents as to the particular product in a particular language that is identified by the language propagator module, wherein the language propagator module identified features unique to the particular product (The “monitoring” step sets forth activities for managing commercial interactions or managing interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 or Spec.), and also encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
identifying by the web crawler demand of the information by users specific to the region, country and/or language by the language propagator module (The “identifying” step sets forth activities for managing commercial interactions or managing interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 or Spec.), and also covers activity that can be performed mentally such as via human evaluation or judgment);
performing business analytics by a multi-region document revision system on the information, wherein the business analytics are defined by certain variables related to the demand (The “performing business analytics” step sets forth activities for managing commercial interactions or managing interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 or Spec.), and also covers activity that can be performed mentally such as via human evaluation or judgment);
revising the information by the multi-region document revision system based on the business analytics (The “revising” step sets forth activities for managing commercial interactions or managing interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 or Spec.), and also covers activity that can be performed mentally such as via human evaluation or judgment).
Independent claims 9 and 16 recite similar limitations as claim 1 and have been determined as being directed to the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 9, and 16 include: computer-implementable method, a web crawler of a language propagator module, multi-region document revision system (claim 1), a processor, data bus coupled to the processor, and non-transitory computer-readable storage medium embodying computer program code (claim 9), and non-transitory computer-readable storage medium (claim 16).  The additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions (e.g., software modules) to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment (e.g., network or web-based computing environment, e.g., the Internet), similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Although the monitoring step is addressed as part of the abstract idea, even if considered as an additional element, the monitoring falls under insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements recited in independent claims 1, 9, and 16 include: computer-implementable method, a web crawler of a language propagator module, multi-region document revision system (claim 1), a processor, data bus coupled to the processor, and non-transitory computer-readable storage medium embodying computer program code (claim 9), and non-transitory computer-readable storage medium (claim 16).  The additional element have been considered and determined to require, at most, generic computing elements (See, e.g., Spec. at paragraphs 14-16 and 41) and instructions/software that serve to tie the abstract idea to a particular technological environment (network computing environment), similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).   Although the monitoring step is addressed as part of the abstract idea, even if considered as an additional element, the monitoring falls under insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Furthermore, even if the web crawler is evaluated as an additional element, this element is well-understood, routine, and conventional in the art for performing activities such as data gathering, tracking, monitoring and the like.  See, e.g., Magdon-Ismail et al., US 2008/0195462 (paragraph 13:  “ Data collection using navigational tracking software (e.g. the Alexa toolbar, cookies, javascript, adware) and webcrawlers (e.g. Google crawlers) are well-known in the art”).  Accordingly, the web crawler does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-15, and 17-20 recite the same abstract ideas as recited in the independent claims, and have been found to recite further details that are part of the same abstract ideas recited in the independent claims and discussed above by reciting steps/details setting forth activities falling under commercial interactions or managing personal interactions (e.g., marketing or sales activities, business relations, customer activity – see pars. 4-5 or Spec.) and activities that that could be performed in the human mind (e.g., observation, evaluation, judgment, or opinion) or with the aid of pen and paper.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”).

Claims 1/9/16:  As per claim 1, Roy teaches a computer-implemented method for improved identification of demand for documentation, comprising:
monitoring by a …  language propagator module, consumption of information as to a particular [identified element] specific to a region, country and/or language, wherein the information …is identified by the language propagator module (paragraph 26, “monitor the social media platforms ... for tag identification information as well as trending tag identification data”; paragraph 27, the collected information is demographic information specific to a region; paragraph 33, “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; paragraph 51, “demographic parameters includ[ing] identifying different or multiple social media platforms, generating new tag data, and identifying new influencers”; see also, paragraphs 26, 28-30, 36-37, and Fig. 2:  e.g., The chief agent 250 further includes one or more of a region mapper module 252, a language modifier module 254), wherein the language propagator module identifies features unique to the particular [identified element] (paragraph 21, the workflow further includes identifying and using region specific tag data (e.g., a region specific #tag) for the region; paragraph 22, maintains resemblances among the tag data being used by different company identifiers, maintains resemblances among the tag data being used for company specific content; paragraph 33, region mapper module 252 also associates the outbound posts with a particular line of business of the company. In certain embodiments, the associating with a particular line of business is based on tag data (e.g., #tag) associated with the post); 
identifying … demand of the information by users specific to the region, country and/or language as identified by the language propagator module (paragraphs 24, 27, 33, 37, and 46:  e.g., trending information; The core information is then broadcast to different regions via a plurality of social media platforms in different languages so that the content receives more visibility among other information of the same trend. Different regions often prefer different social media platforms. What is popular in the United States may not be popular in Germany or Japan; The region mapper module 252 also captures any trending tag data related to the targeted regions. The region mapper module 252 also identifies influencers related to the targeted regions; e language modifier module 254 also applies any updated trends which are originating from the target region to the outgoing posts and information);
performing business analytics by a multi-region document revision system on the information, wherein the business analytics are defined by certain variables related to the demand (paragraphs 26, 33, 34, and 35, where trending tag data are the variables; “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; “the region mapper analyzes the outbound posts based on the predefined key words and tag data.”; and “Based on business analytics” various actions are performed);
revising the information by the multi-region document revision system based on the business analytics (paragraph 50, updating tag data for specific regions).

Roy does not teach:
a web crawler; and 
information as to a particular product, features unique to the particular product;
wherein the information includes files and documents as to the particular product in a particular language.

Subrahmanian teaches: 
a web crawler for monitoring and identifying (paragraph 233:  e.g., A Source Crawler 204 takes as an input a set of the specified information. The Source Crawler visits an identified website and searches for a kind of news feed, e.g. for example an RSS feed if identified, using standard text search techniques. Alternatively, the Source Crawler tracks all directories in the website by using standard crawling techniques. It produces, at an output 206, a set of all documents in the source that are in view since the last time the crawler visited the site. The Source Crawler may run continuously, so that the set of documents produced as an output in this manner, together with a relevant metadata);
wherein the information includes files and documents … in a particular language (paragraphs 120-121, 228, 231, 233, and 236:  set of documents in a wide variety of languages; country may use three languages A, B, C. The architecture uses parsers and the dictionaries to identify the language used in a document; set of sources of documents, e.g., websites, directories; he Source Crawler tracks all directories in the website by using standard crawling techniques; documents stored in the source's directories [wherein the Examiner notes that computerized documents stored in directories are files]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy with Subrahmanian because the references are analogous art since they are each directed to features for gathering and analyzing documents from different regions in different languages, which falls within applicant’s filed of endeavor of multi-region document revision, and because performing the monitoring and identifying using a web crawler as taught by Subrahmanian in the method of Roy since use of web crawlers for monitoring and identifying information from files and documents is an efficient means of monitoring web sites and identifying specific documents on those sites; and in view of the motivation in the art to penetrate remote demographics by accessing/analyzing multi-lingual information sources; and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Roy and Subrahmanian do not teach:
information as to a particular product, features unique to the particular product;
files and documents as to the particular product.

Lampert teaches:
information as to a particular product, features unique to the particular product (paragraphs 58, 62, and 93:  identifies social signals selected by a plurality of users, which may represent sentiment of each user with respect to a particular product, may be described as a stream of such information. While interactions of users with a website of a merchant may result in multiple instances of information identifying a product and an associated indication of sentiment in regard to the product, the collection of such interaction information for all users of a merchant website may identify only a limited number of different or unique products in any period of time, those identified products being products that may be described as “trending” or of greatest interest to those users of the website; tally the number of occurrences of user selection of a “Like” user interface element, a “Want” user interface element, or a “Have” user interface element associated with a particular product; assigning a corresponding numeric value to each unique product identified from the stream of information representing product related interaction);
files and documents as to the particular product (paragraphs 37, 53, 58, 89, and 94:  describing web pages with corresponding particular products, wherein web pages are electronic embodiments of files/documents – e.g.,  particular social signals that may be represented on a web page in association with a product; user interface element associated with a product on a web page; merchant website may identify only a limited number of different or unique products in any period of time, those identified products being products that may be described as “trending” or of greatest interest to those users of the website; system in accordance with the present disclosure may similarly analyze commercial publications such as magazines, and newspapers, blogs and chatrooms, and merchant websites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Lampert because the references are analogous art since they are each directed to features for gathering and analyzing language within electronic documents related to extract business intelligence, which falls within applicant’s filed of endeavor of multi-region document revision, and because  modifying the monitoring/identifying features of Subrahmanian/Roy to include Lampert’s information, features, and files/documents as to a particular product, as claimed, would serve the motivation to provide users with relevant information about a company’s products (Roy at paragraph 9); and to provide relevant product information to consumers within a certain geographic region (Lampert at paragraphs 53 and 62); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 are directed to a system and non-transitory computer readable-storage medium for performing substantially similar limitations as those recited in claim 1 and addressed above.  Accordingly, Roy, in view of Subrahmanian/Lampert, teaches a system and non-transitory computer readable-storage medium for performing the limitations discussed above (Roy at paragraphs 8, 19, 23, 25, and 53: system, method, and computer-readable medium; information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory; Any suitable computer usable or computer readable medium may be utilized), and claims 9/16 are therefore rejected using the same references and for substantially the same reasons as set forth above in the rejection of claim 1.

Claim 2:  Each of Roy and Subrahmanian further teaches wherein the information comprises data sets of language files or documents (Roy at paragraph 33, “the chief agent uses the region mapper module 252 to interact with the social media platforms to check for outbound posts in a particular language”; See also, Subrahmanian at paragraphs 120-121, 228, 231, 233, and 236: set of documents in a wide variety of languages; country may use three languages A, B, C. The architecture uses parsers and the dictionaries to identify the language used in a document;  set of sources of documents, e.g., websites, directories; he Source Crawler tracks all directories in the website by using standard crawling techniques; documents stored in the source's directories).

Claim 3:  Each of Roy and Subrahmanian further teaches wherein the monitoring is performed on one or more sites or platforms (Roy at paragraphs 5-7, 26, 29, and 30: social media platforms, Twitter, Facebook; See also, Subrahmanian at paragraphs 113, 120, and 233: The documents D include any text data available from websites, blogs, news groups and virtually any data available for processing).

Claim 4:  Roy further teaches wherein the performing business analytics comprises one or more of the following: determining how products perform in a various regions or countries; determining how local user are accepting such products based on usage pattern of local user language; determining different requirements for different geographic regions; determining variations of global sentiments regarding a product or service (paragraphs 17, 22, 24, 27, 32-34, and 50: there is a release of a company product where different locations have different release times it becomes important to be able to post the information at specific time considering different demographic parameters. A preferable time to post information to a social media platform may vary by geographic location (e.g., by country, region or continent). Finding a desirable time to post on a specific social media platform is an important consideration, especially when each of these social media platforms has its own audience. Additionally, the sentiment of a user may vary from region to region, from language to language as well as other native preferences; in a specific social media amplification repository along with the suggestive #tags, influencers list and platforms which are proposed by the company with which the social media amplification operation is associated. The core information is then broadcast to different regions via a plurality of social media platforms in different languages so that the content receives more visibility among other information of the same trend. Different regions often prefer different social media platforms. What is popular in the United States may not be popular in Germany or Japan).

Claims 5/14:  Roy further teaches wherein the performing business analytics is specific to one or more business units (paragraph 35, where “line of business” identifies business units).

Claim 8: Roy further teaches updating the information periodically (paragraph 31: The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224. These devices will fetch the catalog file periodically so that they have access to the most recent parameters).

Claims 10/17:  Roy, in view of Subrahmanian/Lampert, further teaches wherein the monitoring is performed periodically to search for updated files/documents (Roy at paragraph 31: The information collection is performed by the chief agent 250 on a regular basis and the chief agent 250 categorizes the collected data periodically. In certain embodiments, wherever there is a (region specific) newer influencers, newer #tags, the storehouse repository 270 and the catalog file 272 are updated accordingly. The chief agent 250 provides the company with an interface to the social media platforms 222, 224. These devices will fetch the catalog file periodically so that they have access to the most recent parameters [wherein Subrahmanian is noted as teaching the monitoring as being applied to files/documents, as discussed above in the rejection of claims 9/16]).

Claim 11:  Roy further teaches wherein the identifying demand is specific to a region, country and/or language (paragraph 33, “The region mapper module 252 also captures any trending tag data elated to the targeted regions”).

Claim 12:  Roy further teaches wherein the data sets are fragmented which includes information for different languages sets that combine data for different business unit drive variables (paragraphs 31, 33, 35, 38, , “the chief agent uses the region mapper module 252 to interact with the social media platforms to check for outbound posts in a particular language”; chief agent 250 interacts with one or more line of business (LOB) specific filters to categorize the collected data. This categorization information is stored within a catalog file 272 (catalogfile); Based on the business analytics, the LOB based folders 274 store information about important social media platforms for the regions important to the LOB. By capturing the data relating to the social media posts, the region mapper 252 facilitates developing a social media amplification strategy which defines a different regions and social media platforms to emphasize particular social media posts).

Claim 13:  Roy further teaches wherein the data sets are specific to products or services (paragraph 50, “checking social media platforms for trends and/or tag data relating to interests of the company”).

Claims 15/20:  Roy further teaches wherein revising comprises providing updated information to users (paragraph 32, where updating the storehouse repository 270 and catalog file 272 provide updated information to users).

Claims 6-7 and 18 are rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”), as applied to claims 1 and 16 above, and further in view of Chittenden (US 2002/0169708)

Claim 6:  Roy does not teach the limitation of claim 6.
Chittenden teaches wherein the variables include a fixed value for one variable and adjustable variables for other variables (paragraph 37:  adjustable or variable rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Chittenden because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents from different regions and/or in different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Chittenden’s business/financial decision assistance features are reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Roy does not teach the limitation of claim 7.
Chittenden teaches wherein the values of the other variables are given a weighted average (paragraph 37:  adjustable or variable rate; rate 36 may also represent weighted average).
It would have been obvious to one of ordinary skill in the art to further include, in the combination of Roy/Subrahmanian/Lampert/Chittenden, Chittenden’s weighted because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:  Roy does not teach the limitation of claim 18.
 Chittenden teaches wherein the performing business analytics includes setting a value to one variable and adjusting values of other variables that are given a weighted average (paragraph 37:  adjustable or variable rate; rate 36 may also represent weighted average).
It would have been obvious to one of ordinary skill in the art to combine Roy/Subrahmanian with Chittenden because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents from different regions in different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Chittenden’s business/financial decision assistance features are reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. §103 as unpatentable over Roy et al. (US 2017/0103130, hereinafter “Roy”) in view of Subrahmanian et al. (US  2010/0023311, hereinafter “Subrahmanian”) in view of Lampert et al. (US 2015/0302474, hereinafter “Lampert”), as applied to claim 16 above, and further in view of Eder (US 2001/0041996).

Claim 19:  Roy does not teach the limitation of claim 19.
Eder teaches wherein the performing business analytics determines projected increases business revenue (paragraph 53: Examination of the equation in Table 3 shows that there are three ways to increase the value of the current-operation--increase the revenue, decrease the expense or decrease the capital requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roy/Subrahmanian with Eder because the references are analogous art since Roy/Subrahmanian/Lampert are each directed to features for gathering and analyzing documents pertinent to different regions and/or different languages, which falls within applicant’s filed of endeavor of multi-region document revision whereas Eder’s business/financial performance analytics reasonably pertinent to the problem with which applicant is concerned (revising information based on business analytics), and because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/18/2022